Citation Nr: 0214615	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1961 and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran requested and was 
scheduled for a hearing at the RO; however, the veteran 
failed to report.  The Board remanded the case for additional 
development in October 2001.  


REMAND

The RO requested additional evidence from the veteran and 
scheduled him for VA examinations in compliance with the 
October 2001 remand.  However, in a January 2002 report of 
contact with the VA Medical Center (VAMC), the veteran 
advised that he was too ill to report for scheduled 
examinations due to recent surgery.  Under 38 C.F.R. § 3.655, 
when entitlement to a benefit cannot be established without 
current VA examination, and the claimant, without good cause, 
fails to report for examination, the claim shall be 
adjudicated on the record.  Examples of good cause include 
illness or hospitalization.  Thus, in this case, the veteran 
provided good cause for failure to report for examination.  
The RO should have scheduled another examination.

Additionally, in the January 2002 report of contact with 
VAMC, the veteran reported that there were VA and private 
medical records available.  Although the RO requested medical 
records in a November 2001 letter, in light of this recent 
statement, the RO should again request identification of 
private medical records as well as obtain all available VA 
medical records.

The Veterans Claim Assistance Act (VCAA) provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim. The U.S. Court of Appeals of 
Veterans Claims (CAVC) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998). Therefore, under the 
holding in Stegall, this case must be remanded again to 
ensure full compliance with the provisions of the VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of any treatment 
received from VA and non-VA health care 
providers for any type of symptoms or 
complaints associated with his low back 
and lung disorders. With respect to any 
non-VA health care providers identified 
by the veteran, request his authorization 
to release any indicated private medical 
records to VA.  Upon receipt of his 
signed authorizations for such records, 
attempt to obtain copies of the treatment 
records identified by the veteran 
including all VA medical outpatient and 
hospital records.  All reports and 
records should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for the following VA 
examination:

a) an examination of his back to identify 
all disabilities of the back.  With 
respect to each back disorder diagnosed, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not that any back disability is 
related to any disease or injury during 
the veteran's service.  

b) a pulmonary disorders examination to 
identify all pulmonary/respiratory 
disabilities and to provide an opinion as 
to whether it is at least as likely as 
not that any pulmonary/respiratory 
disability is related to any disease or 
injury during the veteran's active 
military service.

The claims file and a copy of this remand 
must be made available to and reviewed by 
each examiner prior to the requested 
examination.  The examiner(s) should 
indicate in the report that the claims 
file was reviewed.  All necessary testing 
is to be done and reviewed by the 
examiner prior to completion of the 
examination report.  The examiner should 
provide comprehensive report of the 
medical rationale for any opinion.

4.  The veteran must be given adequate 
notice of the requested examinations and 
he is hereby advised that failure to 
cooperate or to report for any scheduled 
examination without good cause could 
result in an adverse decision.  If the 
veteran fails to report for the 
examinations or fails to cooperate in any 
way, this fact should be documented in 
the claims folder and his claims should 
be adjudicated with consideration of 38 
C.F.R. § 3.655. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



